Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 79-90, 92-99 are pending
	
2.	Applicant’s cancellations of claims 61-78 and 91, amendments to claims 79, 83-84 and 87-88, as well as additions of new claims 92-99 filed on 5/27/2021 are acknowledged.
	Claims 80-81, 83-86 and 96-99 are withdrawn for being drawn to non-elected inventions or species.
	Claims 79, 82-84, 87-90 and 92-95 and SEQ ID NO:2, 5, and 7-9  are examined on the merits.
 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4. 	The rejections and objections that are not recited in this Office Action are considered as being withdrawn.



Claim Summary
5.	The claims are drawn to a method for making a haploid inducer plant comprising modifying a polynucleotide encoding an endogenous CenH3 protein within Solanum or Oryza  plant cell to obtain a mutated polynucleotide encoding a CenH3 protein comprising one or more active mutations in the CenH3 motif block 1 of the N-terminal tail domain, wherein the one or more active mutations confers to the CenH3 protein when expressed in a plant in the absence of an endogenous CenH3 protein the ability to generate a plant that functions as a haploid inducer, selecting a plant cell comprising the mutated polynucleotide and regenerating a plant from the plant cell; or wherein the one or more active mutations are one or more point mutations, or wherein the modification is by introducing mutations in the polynucleotide encoding the endogenous CenH3 protein using targeted nucleotide exchange or by applying an endonuclease; or the CenH3 motif block 1 of the N-terminal tail domain has a Solanacease consensus motif of SEQ ID NO:5 or wherein the mutation is on position 9 or 10 of SEQ ID NO:5.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 79, 82-84, 87-90 and 92-95 are rejected under 35 U.S.C. 103 as being unpatentable over Bolduan  et al (December, 2014, Publication No: US 2018/0139917 A1)  in view of Chan et al. (US Patent Application Publication NO. 2011/0083202) .
	Instant claims are summarized as above.
Bolduan  et al disclose a method of producing a haploid plant comprising mutagenizing the wild type blue DNA sequence encoding the wildtype blue protein and crossing said plan  a wildtype plant to produce haploid offspring (page 13, paragraph [0305] and page 20, paragraphs [0418] and [0419]).  Bolduan  et al disclose introducing mutations in the polynucleotides encoding the endogenous blue protein using targeted nucleotide exchange or by introducing mutations in the polynucleotide encoding the endogenous blue protein using targeted nucleotide exchange. Bolduan et al. further teach generating a plant having a biological activity of a haploid inducer comprising a polynucleotide sequence encoding a mutated CenH3 protein. Bolduan et al. further teach the mutation is a substitution or deletion of SEQ ID NO:1 (Met Ala Arg Thr Lys His Xaa Xaa Ala Arg Arg Ser Arg Lys Arg), which is consensus sequence of the N-terminal tail domain of the CENH3. 
	Although Bolduan  et al. do not explicitly teach mutated CenH3 in tomato, the method of Bolduan  et al. is intended to apply to any plant including tomato and rice (paragraphs [0332]-[0334]). 
	Chan et al. teach wild type CenH3 in tomato (see alignment below).
	Given the value of the teaching of Bolduan et al., it would have been obvious for skilled in the art to make substitution or deletion in any conserved sequence of CenH3 in tomato corresponding to the consensus sequence of SEQ ID NO:1 of Bolduan  et 

AZG79819
ID   AZG79819 standard; protein; 144 AA.
XX
AC   AZG79819;
XX
DT   12-MAY-2011  (first entry)
XX
DE   Histone protein (H3) SEQ:29.
XX
KW   CENH3 protein; Histone; disease resistance; dna cassette; haploid; plant;
KW   plant breeding; screening; seed yield increasing; transgenic plant.
XX
OS   Solanum lycopersicum.
XX
CC PN   US2011083202-A1.
XX
CC PD   07-APR-2011.
XX
CC PF   05-OCT-2010; 2010US-00898216.
XX
PR   06-OCT-2009; 2009US-0248996P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Chan S,  Maruthachalam R;
XX
DR   WPI; 2011-D68189/27.
XX
CC PT   New transgenic plant comprising a heterologous transgene expression 
CC PT   cassette, useful for developing further transgenic plants with desired 
CC PT   traits, e.g. improved disease resistances and yields.
XX
CC PS   Disclosure; SEQ ID NO 29; 76pp; English.
XX
CC   The present invention relates to a novel transgenic plant comprising a 
CC   heterologous transgene expression cassette, useful for developing 
CC   transgenic plants with desired traits, such as improved disease 
CC   resistances and yields. The expression cassette comprises a promoter 
CC   operably linked to a polynucleotide encoding a recombinantly altered 
CC   CENH3, CENPC, MIS12, NDC80 or NUF2 polypeptide. Also claimed are: a plant
CC   comprising a silenced CENH3; a method of generating a haploid plant by 
CC   crossing a plant expressing an endogenous CENH3 protein to the plant; and
CC   selecting F1 haploid progeny generated from the crossing step; and a 
CC   method of making a plant. The invention provides new ways for producing 
CC   haploid organisms. The present sequence represents a histone protein (H3)
CC   used in a method for generating haploid organisms as described in the 
CC   invention.

SQ   Sequence 144 AA;

  Query Match             100.0%;  Score 744;  DB 18;  Length 144;
  Best Local Similarity   100.0%;  
  Matches  144;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MARTKHLAKRSRTTSAAPSATPSTPSRKSPRSAPATSVQKPKQKKRYRPGTVALREIRHF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MARTKHLAKRSRTTSAAPSATPSTPSRKSPRSAPATSVQKPKQKKRYRPGTVALREIRHF 60

Qy         61 QKTWDLLIPAAPFIRLVREISHFYAPGVTRWQAEALIAIQEAAEDFLVHLFEDAMLCAIH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QKTWDLLIPAAPFIRLVREISHFYAPGVTRWQAEALIAIQEAAEDFLVHLFEDAMLCAIH 120

Qy        121 AKRVTLMKKDFELARRLGGKGQPW 144
              ||||||||||||||||||||||||
Db        121 AKRVTLMKKDFELARRLGGKGQPW 144

Summary

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/Primary Examiner, Art Unit 1662